Citation Nr: 1603427	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for paroxysmal supraventricular tachycardia.

3.  Entitlement to an initial rating in excess of 30 percent for depressive disorder prior to June 7, 2013, and in excess of 50 percent for the disorder thereafter.


REPRESENTATION

Appellant represented by:	Daniel Smith, Esquire


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing has been associated with the record. 

When this case was previously before the Board in April 2015, it was remanded for further development. 

The Board observes that the issues of whether increased ratings are warranted for the service-connected degenerative disc disease of the lumbar spine and associated right and left lower extremity radiculopathy were erroneously included in the May 2015 statement of the case.  These issues were not a part of the Veteran's notice of disagreement and, therefore, are not within the Board's jurisdiction.  Further, the Veteran's representative included these issues among those withdrawn in his November 2015 statement.  Thus, the Board is not referring them for any further action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In November 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issues on appeal is requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for erectile dysfunction, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for paroxysmal supraventricular tachycardia, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 30 percent for depressive disorder prior to June 7, 2013, and in excess of 50 percent thereafter, by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In November 2015, the Board received a written statement from the Veteran's authorized representative indicating the Veteran's desire to withdraw the appeal for the remaining benefits at issue.  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for paroxysmal supraventricular tachycardia, and entitlement to an initial rating in excess of 30 percent for depressive disorder prior to June 7, 2013, and in excess of 50 percent thereafter.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.

The appeal for entitlement to service connection for paroxysmal supraventricular tachycardia is dismissed.

The appeal for entitlement to an initial rating in excess of 30 percent for depressive disorder prior to June 7, 2013, and in excess of 50 percent for the disorder thereafter, is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


